WILLIAMS LAW GROUP, P.A. 2503 W. Gardner Ct. Tampa FL 33611 Phone:813-831-9348 Fax:813-832-5284 e-mail:wmslaw@tampabay.rr.com April 11, 2011 John Lucas United States Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, D.C. 20549-7010 Re: Mega World Food Holding Company Registration Statement on Form S-1 Amendment No. 3. File No. 333-171046 Dear Mr. Lucas: We have filed on EDGAR the above Amendment No. 3. We filed as an exhibit the auditor’s consent with the correct date as requested in the only comment.We have also filed an acceleration request. Thank you for your consideration. Sincerely, /s/MICHAEL T. WILLIAMS, ESQ. Michael T. Williams, Esq.
